 



Exhibit 10.4
Goldman Sachs Mitsui Marine Derivative Products, L.P. | 85 Broad Street | New
York, New York 10004 | Tel: 212-902-1000
Swapoconfirms 2008/Chrysler/Chrysler DCAT 2008/chrysler dcat 2008 a2b notes
swapl ltaa 1711020171

     
SWAP 1 CONFIRMATION (A-2b)
Goldman Sachs        

February 21, 2008

     
To:
Contact:
  DaimlerChrysler Auto Trust 2008-A
c/o BNYM (Delaware)
100 White Clay Center, Route 273
P.O. Box 6995
Newark, Delaware 19714
Attention: Corporate Trust Administration
Facsimile: +1 (302) 453-4400
 
   
Copy:
  The Bank of New York
101 Barclay Street, 8W
New York, NY 10286
Attention: Asset Backed Securities Unit
email: jbobko@bankofny.com
 
   
 
  and
 
   
 
  DaimlerChrysler Financial Services Americas LLC
CIMS 405-25-10
27777 Inkster Road
Farmington Hills, MI 48335
Attention: Paul Colenso
Facsimile: +1 (248) 427-4267
 
   
From:
Contact:
  Goldman Sachs Mitsui Marine Derivative Products, L.P.
85 Broad Street
New York, New York 10004
Attention: Swap Administration
Facsimile: +1 (212) 902-1000

Re: Interest Rate Swap – A-2b Notes, Reference No LTAA1711020171
Ladies and Gentlemen:
     The purpose of this letter agreement is to confirm the terms and conditions
of the Swap Transaction entered into between Goldman Sachs Mitsui Marine
Derivative Products, L.P. (“Party A”) and DaimlerChrysler Auto Trust 2008-A
(“Party B”) on the Trade Date listed below (the “Transaction”). This letter
constitutes a “Confirmation” as referred to in the Agreement specified below.
     The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. For these purposes, all references in those
Definitions to a “Swap Transaction” shall be deemed to apply to

 



--------------------------------------------------------------------------------



 



the Transaction referred to herein. In the event of any inconsistency between
those Definitions and this Confirmation, this Confirmation will govern.
     1. This Confirmation supplements, forms part of, and is subject to, the
1992 ISDA Master Agreement (Multicurrency-Cross Border), including the Schedule
thereto, dated as of February 21, 2008, as amended and supplemented from time to
time (the “Agreement”) between you and us. All provisions contained in the
Agreement govern this Confirmation except as expressly modified below.
     2. The terms of the particular Transaction to which this Confirmation
relates are as follows:

         
 
  Party A:   Goldman Sachs Mitsui Marine Derivative Products, L.P.
 
       
 
  Party B:   DaimlerChrysler Auto Trust 2008-A
 
       
 
  Trade Date:   February 13, 2008
 
       
 
  Effective Date:   February 21, 2008
 
       
 
  Notional Amount:   For the first Calculation Period, the Notional Amount of
this Transaction for purposes of calculating payments due by either party on the
first Payment Date will be $310,000,000. With respect to any subsequent
Calculation Period up through and including the Calculation Period ending on but
excluding October 8, 2010, the Notional Amount will be the Note Balance for the
A-2b Notes, after giving effect to all amounts distributed as of the Payment
Date that is the first day of such Calculation Period, as stated on the
Distribution Statement to Noteholders relating to such Payment Date (the “Actual
Balance”). Party B shall determine the Actual Balance and shall inform Party A
of such determination on such Payment Date. For the avoidance of doubt, after
the first Calculation Period, Party B shall notify Party A on each Floating Rate
Payer Payment Date of the Actual Balance, determined in accordance with the
foregoing sentence, relating to the Notional Amount that relates to the next
Floating Rate Payer Payment Date.
 
       
 
      For the avoidance of doubt, the Notional Amount shall not be reduced as a
result of a liquidation of Collateral following an “Event of Default” (as
defined in the Indenture).
 
       
 
  Termination Date:   The earlier of (i) October 8, 2010, (x) not subject to
adjustment with respect to the Fixed Rate Payer payment obligations and
(y) subject to adjustment in accordance with the Modified Following Business Day
Convention with respect to the Floating Rate Payer payment obligations or
(ii) the date on which the Notional Amount

2



--------------------------------------------------------------------------------



 



         
 
      is equal to zero, subject to adjustment in accordance the Following
Business Day Convention.
 
        Fixed Amounts
 
       
 
  Fixed Rate Payer:   Party B.
 
       
 
  Fixed Rate Payer    
 
  Payment Date:   The 8th day of each calendar month, commencing March 8, 2008,
and ending on the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention.
 
       
 
  Fixed Rate:   3.6175%.
 
       
 
  Fixed Rate Day Count    
 
  Fraction:   30/360
 
       
 
  Fixed Rate Period    
 
  End Dates:   No Adjustment.
 
        Floating Amounts
 
       
 
  Floating Rate Payer:   Party A.
 
       
 
  Floating Rate Payer    
 
  Payment Dates:   The 8th day of each calendar month, commencing March 8, 2008,
and ending on the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention.
 
       
 
  Floating Rate for the    
 
  initial Calculation    
 
  Period:   (The Linear Interpolation of USD-LIBOR-BBA with a Designated
Maturity of 2 weeks and USD-LIBOR-BBA with a Designated Maturity of 1 Month.)
plus Floating Rate Spread
 
       
 
  Floating Rate Option:   USD-LIBOR-BBA.
 
       
 
  Floating Rate Spread:   Plus 0.85%
 
       
 
  Designated Maturity:   One month.
 
       
 
  Floating Rate Day    
 
  Count Fraction:   Actual/360.
 
       
 
  Reset Dates:   The first day of each Floating Rate Payer Calculation Period.

3



--------------------------------------------------------------------------------



 



         
 
  Floating Rate Period
End Dates:   Adjusted in accordance with the Modified Following Business Day
Convention.
 
       
 
  Business Days:   New York

4



--------------------------------------------------------------------------------



 



         
 
  3. Account Details    
 
       
 
  Payments to Party A:   JP Morgan
New York, New York
ABA No.: 021000021
Account No.: 9301034733
Entity Name: Goldman Sachs Mitsui Marine Derivative
Products, L.P.
 
       
 
  Payments to Party B:   Deutsche Bank Trust Company Americas
ABA No.: 021001033
Account No.: 01419647
Account Name: Trust and Securities Services
Ref: DCAT 2008A Reserve Acct/Coll Acct
 
       
 
  Party A Operations Contact:   Goldman Sachs Capital Markets, L.P.
85 Broad Street
New York, New York 10004
Attention:   Swap Administration
Telephone: +1 (212) 902-1000
Telefax:      +1(212) 902-5692
 
       
 
  Party B Operations Contact:   Deutsche Bank National Trust Company
25 DeForest Avenue, 2nd Floor — MS SUM01-0105
Summit, NJ 07901
Attention Michelc H. Y. Voon
Telephone +1 (908) 608-3089
Fax +1 (212) 553-2461

5



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us.

              Best Regards,
 
            GOLDMAN SACHS MITSUI MARINE DERIVATIVE PRODUCTS, L.P.
 
            By: GSMMDPGP, INC.,     its general partner
 
       
 
  By:   /s/ Despina Karamoshos
 
       
 
      Name: Despina Karamoshos
 
      Title: Vice President
 
            DAIMLERCHRYSLER AUTO TRUST 2008-A
 
            By: BNYM (DELAWARE)     not in its individual capacity but solely as
Owner Trustee
 
       
 
  By:   /s/ Kristine K. Gullo
 
       
 
      Name: Kristine K. Gullo
 
      Title: Vice President

GS/DCAT2008-A SWAP 1 CONFIRMATION (A-2b)

6